Supreme Court of Florida
                           ____________

                          No. SC19-1923
                           ____________

      LABORATORY CORPORATION OF AMERICA, et al.,
                     Petitioners,

                                vs.

                    PATTY DAVIS, etc., et al.,
                         Respondents.

                           ____________

                          No. SC19-1936
                           ____________

 SHERIDAN RADIOLOGY SERVICES OF PINELLAS, INC., et al.,
                     Petitioners,

                                vs.

                    PATTY DAVIS, etc., et al.,
                         Respondents.

                           May 26, 2022

PER CURIAM.

     In this case we consider the interaction between the statutory

remedy for prohibited consumer debt collection practices provided
by the Florida Consumer Collection Practices Act (FCCPA) 1 and the

provision of the Workers’ Compensation Law (WCL)2 vesting the

Department of Financial Services (DFS) with exclusive jurisdiction

to decide matters concerning workers’ compensation

reimbursement. Before the Court for review is the decision of the

Second District Court of Appeal in Davis v. Sheridan Healthcare,

Inc., 281 So. 3d 1259 (Fla. 2d DCA 2019), in which the court held

the WCL exclusive jurisdiction provision to be inapplicable as a bar

to suit by an injured worker against a health care provider for

prohibited debt collection practices. Id. at 1261. The Second

District certified the following question to be of great public

importance:

     DOES SECTION 440.13(11)(c) OF THE WORKERS’
     COMPENSATION LAW PRECLUDE CIRCUIT COURT
     JURISDICTION OVER CLAIMS UNDER SECTION
     559.77(1) OF THE FLORIDA CONSUMER COLLECTION
     PRACTICES ACT?

Id. at 1267. We have jurisdiction. See art. V, § 3(b)(4), Fla. Const.




     1. §§ 559.55-559.785, Fla. Stat. (2014).

     2. Ch. 440, Fla. Stat. (2014).


                                  -2-
We answer the certified question in the negative and approve the

result reached by the Second District.

                                   I

     Patty Davis was injured during the course of her employment.

Subsequently, Davis utilized workers’ compensation benefits to

receive medical care for her work-related injuries. Davis received

medical care from two providers: Sheridan Radiology Services of

Pinellas, Inc., a subsidiary of Sheridan Healthcare, Inc. (Sheridan);

and Laboratory Corporation of America and Laboratory Corporation

of America Holdings (Labcorp). Thereafter, Sheridan and Labcorp

repeatedly billed Davis directly for the medical care that she

received.

     Davis then filed two separate actions against Sheridan and

Labcorp under section 559.77(1), Florida Statutes (2014), of the

FCCPA. Davis argued that as an injured employee under the

WCL—chapter 440, Florida Statutes (2014)—she was not to be

billed for seeking medical care for her work-related injuries.

Instead, according to Davis’s claim, her employer’s workers’

compensation carrier, Commercial Risk Management, Inc. (CRM),

was responsible for reimbursing Sheridan and Labcorp. In turn,


                                 -3-
Davis maintained that Sheridan and Labcorp’s attempts to collect

the debt from her constituted an attempt to collect an illegitimate

debt, violating section 559.72, Florida Statutes (2014), of the

FCCPA.

     In response, Sheridan and Labcorp asserted that the trial

courts lacked subject matter jurisdiction for the alleged FCCPA

violations. Under Sheridan and Labcorp’s reasoning, section

440.13(11)(c) of the WCL unequivocally states that DFS “has

exclusive jurisdiction to decide any matters concerning

reimbursement.” Consequently, Sheridan and Labcorp claimed,

because their billing Davis was merely a “matter[] concerning

reimbursement,” exclusive jurisdiction over the matter was vested

in DFS.

     The trial courts agreed with Sheridan and Labcorp and

dismissed Davis’s FCCPA claims. Davis appealed. In its

consolidated opinion, the Second District held that “the WCL does

not preclude Davis’s claims filed against her workers’ compensation

medical providers under section 559.77(1) of the FCCPA,” reversed

both trial court dismissals, and certified to this Court the question




                                 -4-
of great public importance set forth above. Davis, 281 So. 3d at

1261, 1267.

                                  II

     Section 559.72 of the FCCPA prohibits various debt collection

practices. Subsection (9) provides that “no person shall . . . [c]laim,

attempt, or threaten to enforce a debt when such person knows

that the debt is not legitimate, or assert the existence of some other

legal right when such person knows that the right does not exist.”

Section 559.77 contains provisions authorizing and governing civil

remedies for violations of the FCCPA. Subsection (1) provides that

“[a] debtor may bring a civil action against a person violating the

provisions of s. 559.72.” Subsection (2) provides for the award of

“actual damages and for additional statutory damages . . . not

exceeding $1,000.” Punitive damages and other equitable relief are

also authorized.

     Section 440.13 of the WCL establishes the framework for the

provision of medical services to injured workers and for the

reimbursement of medical providers by carriers and employers for

those services. Subsection (3)(g) provides that “[t]he employee is not

liable for payment for medical treatment or services provided


                                 -5-
pursuant to this section except as otherwise provided in this

section.” In addition, subsection (13)(a) provides that “provider[s]

may not collect or receive a fee from an injured employee within this

state” unless otherwise provided and that “providers have recourse

against the employer or carrier for payment for services rendered in

accordance with [the WCL].” 3

      Subsection (11)(a) of section 440.13 grants DFS the power to

“investigate health care providers to determine whether providers

are complying with [the WCL] and with rules adopted by [DFS],”

including “whether the providers are engaging in overutilization,




      3. Under subsection (5)(a) of section 440.13, an employee
“requesting and selecting [an] independent medical examination
shall be responsible for all expenses associated with said
examination, including, but not limited to, medically necessary
diagnostic testing performed and physician or medical care provider
fees for the evaluation,” but “[i]f the employee prevails in a medical
dispute as determined in an order by a judge of compensation
claims or if benefits are paid or treatment provided after the
employee has obtained an independent medical examination based
upon the examiner’s findings, the costs of such examination shall
be paid by the employer or carrier.” Subsection (5)(d) provides that
an employee who without justification and proper notice fails to
appear for an independent medical examination properly scheduled
by a carrier or employer “shall reimburse the employer or carrier 50
percent of the physician’s cancellation or no-show fee.”


                                 -6-
[and] whether providers are engaging in improper billing practices.” 4

“If [DFS] finds that a health care provider has improperly billed,

overutilized, or failed to comply with [DFS] rules or the

requirements of [the WCL]” DFS “may determine that the health

care provider may not receive payment from the carrier or may

impose penalties as set forth [elsewhere in the WCL].” If a provider

has received improper payments “from a carrier,” the provider

“must return those payments to the carrier.” DFS is authorized to

impose “a penalty not to exceed $500” for overpayments that are

not timely refunded.

     Subsection (11)(c)—which is the focus of the issue presented

by this case—provides that DFS “has exclusive jurisdiction to decide

any matters concerning reimbursement, to resolve any overutilization

dispute under subsection (7), and to decide any question

concerning overutilization under subsection (8).” (Emphasis




     4. Undergirding the authority of DFS regarding providers is
the provision of subsection (3)(f) of section 440.13 that “[b]y
accepting payment under [the WCL] for treatment rendered to an
injured employee, a health care provider consents to the jurisdiction
of [DFS] as set forth in subsection (11)” and to the submission of
records relevant to “a reimbursement dispute, audit, or review.”


                                 -7-
added.) The first mentioned subsection provides for remedies

against carriers that improperly deny reimbursement, and the

second subsection provides penalties against providers that engage

in overutilization.

     Subsection (7) establishes the administrative process for

resolving “utilization and reimbursement disputes” between carriers

and providers. Subsection (1)(q) defines “[r]eimbursement dispute”

as “any disagreement between a health care provider or health care

facility and carrier concerning payment for medical treatment.”

Subsection (7)(d) provides that when DFS “finds an improper

disallowance or improper adjustment of payment by an insurer, the

insurer shall reimburse the health care provider, facility, insurer, or

employer.” Provision is made in subsection (7)(f) for the imposition

of various penalties on “[a]ny carrier that engages in a pattern or

practice of arbitrarily or unreasonably disallowing or reducing

payments to health care providers.” The authorized penalties are

“[r]epayment of the appropriate amount to the . . . provider,”

administrative fines by DFS of up to $5,000 for each improper

disallowance or reduction of payments, and the award of the

provider’s costs, including a reasonable attorney’s fee.


                                 -8-
     Subsection (8) establishes the process for the determination by

DFS that a provider has engaged in a pattern or practice of

overutilization. Subsection (8)(b) enumerates penalties that may be

imposed on a provider that “has engaged in a pattern or practice of

overutilization or a violation of [the WCL] or rules adopted by

[DFS]”: “[a]n order barring the provider from payment;”

“[d]eauthorization of care under review;” “[d]enial of payment for

care rendered in the future;” “[a]n administrative fine of $5,000;”

and “[n]otification of and review by the appropriate licensing

authority” of licensed practitioners as provided by the WCL.

                                  III

     According to the petitioner healthcare providers, the claim

made by Davis under the FCCPA that the providers had improperly

billed her—rather than the workers’ compensation carrier—in

violation of the WCL fell within the scope of section 440.13(11)(c)’s

provision vesting “exclusive jurisdiction” in DFS “to decide any

matters concerning reimbursement.” The petitioners contend that

the only basis for Davis’s claim under the FCCPA was the WCL’s

“particularized reimbursement requirements,” i.e., the general

prohibition on charging injured workers.


                                 -9-
     The petitioners also assert that the use of the words “any” and

“concerning” indicate that the exclusive jurisdiction provision is

designed to sweep broadly. And they contend that there is “no

third-party requirement inherent in the word ‘reimburse.’ ”

Accordingly, they argue that a direct payment from a patient to a

provider is a reimbursement so that the term “reimbursement” is

essentially synonymous with “payment.”

     Finally, the petitioners contend that the WCL’s specific “self-

contained system for dealing with covered workers’ compensation

issues” is not altered by the subsequently enacted generally

applicable provisions of the FCCPA. In making this argument, they

invoke the specific-controls-the-general canon and the presumption

against implied repeals.

     Respondent Davis’s core argument is that the reference in

section 440.13(11)(c) to “any matters concerning reimbursement”

cannot be understood to include the matter at issue here, which

arises from claims for payment by providers directly from a patient.

Davis relies on the ordinary meaning of “reimbursement,” which she

asserts does not encompass a payment made directly from a patient




                                - 10 -
to a provider, as well as the manner in which the term is used in

the WCL.

      Invoking the whole-text canon and the consistent-usage

canon, Davis points to the use of “reimbursement” and “reimburse”

in numerous provisions of the WCL to designate a payment made

by a carrier to a provider for services rendered to an injured worker.

Davis also points to the absence of any provision of the WCL in

which “reimbursement” or “reimburse” refers to “a payment sought

by a provider from an employee, or a payment owed by an employee

to a provider.”

      Finally, based on this reading of the statute, Davis argues that

there is no conflict between the WCL and the FCCPA. In the

absence of such conflict, Davis contends there is no need to resort

to the canons relied on by the petitioners to resolve the conflict they

assert exists. 5




     5. We decline to address other arguments that have been
presented.


                                - 11 -
                                   IV

     Answering the certified question requires us to determine the

scope of the “exclusive jurisdiction” provision of section

440.13(11)(c). The standard of review for such issues of statutory

interpretation is de novo. Lopez v. Hall, 233 So. 3d 451, 453 (Fla.

2018).

     In interpreting a statute, our task is to give effect to the words

that the legislature has employed in the statutory text. “The words

of a governing text are of paramount concern, and what they

convey, in their context, is what the text means.” Ham v. Portfolio

Recovery Assocs., LLC, 308 So. 3d 942, 946 (Fla. 2020) (quoting

Antonin Scalia & Bryan A. Garner, Reading Law: The Interpretation

of Legal Texts 56 (2012)). As it was long ago observed: “The words

of a statute are to be taken in their natural and ordinary

signification and import; and if technical words are used, they are

to be taken in a technical sense.” James Kent, Commentaries on

American Law 432 (1826), quoted in Scalia & Garner, Reading Law

at 69 n.1. “[T]he goal of interpretation is to arrive at a ‘fair reading’

of the text by ‘determining the application of [the] text to given facts

on the basis of how a reasonable reader, fully competent in the


                                  - 12 -
language, would have understood the text at the time it was

issued.’ ” Ham, 308 So. 3d at 947 (quoting Scalia & Garner,

Reading Law at 33). Such a fair reading will always be mindful of

the “fundamental principle of statutory construction (and, indeed,

of language itself) that the meaning of a word cannot be determined

in isolation, but must be drawn from the context in which it is

used.” Deal v. United States, 508 U.S. 129, 132 (1993). “Context is

a primary determinant of meaning.” Scalia & Garner, Reading Law

at 167. Under the whole-text canon, proper interpretation requires

consideration of “the entire text, in view of its structure and of the

physical and logical relation of its many parts.” Id.

     Here, we must determine the meaning of the phrase “exclusive

jurisdiction to decide any matters concerning reimbursement.”

§ 440.13(11)(c), Fla. Stat. We consider first the ordinary meaning of

the verb “reimburse,” from which the noun “reimbursement” is

derived. We then look to the way “reimbursement” and “reimburse”

are used in the WCL. We then determine how the scope of the

“exclusive jurisdiction” provision is affected by the phrase “any

matters concerning” as the final step in resolving the dispositive




                                 - 13 -
question whether the matter at issue in this case is within the

scope of “any matters concerning reimbursement.”

     Reimburse means “1. To repay (money spent); refund. 2. To

pay back or compensate (another party) for money spent or losses

incurred.” The American Heritage Dictionary of the English

Language 1522 (3d ed. 1992). This does not encompass a payment

for services made by the recipient of services to the provider of

those services. The ordinary meaning of the term thus is not

consistent with the meaning urged by the petitioners. Contrary to

the line of analysis advanced by the petitioners, “reimburse” is not a

synonym for “pay.” In common usage, all reimbursements are

payments but not every payment is a reimbursement. Similarly,

the fact that a provision of the WCL—section 440.13(13)(a), for

example—refers to reimbursement using the term “payment” does

not establish that reimbursement and payment are synonymous

terms in the WCL. And there is no basis for concluding that any

relevant “technical sense” of the term “reimburse” or

“reimbursement” supports the petitioners’ position on this point.

     The use of “reimburse” and “reimbursement” throughout the

WCL is similarly inconsistent with the meaning advanced by the


                                - 14 -
petitioners. And it is fully consistent with the meaning advanced by

Davis. As is apparent from the foregoing review of the relevant

provisions of the WCL, in the overwhelming number of instances

when those words appear in the WCL, they refer to payment made

by a carrier to a provider for services rendered to an injured worker.

The definition of “reimbursement dispute” in section 440.13(1)(q) as

“any disagreement between a health care provider or health care

facility and carrier concerning payment for medical treatment” sets

the stage for the usage of the terms “reimbursement” and

“reimburse” throughout the section. (Emphasis added.) And not

once do the terms “reimbursement” or “reimburse” refer to a

payment made to a provider by a worker for services rendered to the

worker. The position advanced by the petitioners thus runs up

against the “presumption of consistent usage:” “A word or phrase is

presumed to bear the same meaning throughout a text . . . .” Scalia

& Garner, Reading Law at 170. No basis is apparent for defeating

this presumption here. It is thus entirely implausible that the term

“reimbursement” in the “exclusive jurisdiction” provision should be

given a meaning different not only from its ordinary meaning but

also from the meaning it has elsewhere in the WCL.


                                - 15 -
     It would indeed be a very odd choice for the Legislature to use

the term “reimbursement” in a sense in the exclusive jurisdiction

provision different from the word’s meaning throughout the WCL. If

the Legislature had meant to say “payment,” that term was readily

available. Given the statutory context, it is unreasonable to

conclude that the phrase “any matters concerning reimbursement”

is equivalent to the phrase “any matters concerning payment.”

     We also reject the petitioners’ claim that the dispute here is

within the scope of “any matters concerning reimbursement” even if

the dispute is not a dispute over reimbursement. We have

recognized that terms such as “concerning” frequently have a broad

reach and should not be subjected to an unduly narrow

interpretation. See Ham, 308 So. 3d at 948-50. But we have never

suggested that terms such as “concerning” should be interpreted in

the most expansive manner possible in every context. A “fair

reading” of such terms to understand their proper reach will

necessarily be sensitive to the full statutory context.

     It is obvious that a direct connection exists between the

dispute in this case and the WCL. Davis’s claim is based on an

alleged violation of specific provisions of the statutory scheme that


                                 - 16 -
prohibit the billing of injured workers by providers. Absent those

provisions of the WCL, Davis would have no claim. But that is a

different issue than the question we must decide—whether the

matter here is a “matter[] concerning reimbursement.” The dispute

here arises from alleged prohibited billing, which involves the

relationship between the billing provider and the billed injured

worker. This is distinct from reimbursement matters, which involve

the relationship between the provider and the carrier. Given this

context, we conclude that it is most reasonable to understand the

“exclusive jurisdiction” provision as covering “any matters

concerning” payments by a carrier to a provider but not applicable

to the dissimilar matters that involve improper billing of a worker by

a provider. In essence, the petitioners contend that the “exclusive

jurisdiction” provision should be read to vest jurisdiction in DFS of

all matters arising from a violation of the WCL concerning payments

or charges for medical services, except matters subject to

determination by a judge of compensation claims. The Legislature

could have adopted such an expansive statutory provision, but it

did not do so.




                                - 17 -
     Given our interpretation of the scope of the “exclusive

jurisdiction” provision, there is no need to address the arguments of

the petitioners based on the presumption against implied repeals

and the specific-controls-the-general canon.

                                   V

     We conclude that the matter at issue here under the FCCPA is

not a “matter[] concerning reimbursement” subject to the exclusive

jurisdiction of DFS. The jurisdiction of the circuit court is

undisturbed by the provisions of the WCL. We therefore answer the

certified question in the negative and approve the result reached by

the Second District.

     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.

Application for Review of the Decision of the District Court of Appeal
     Certified Great Public Importance

     Second District – Case Nos. 2D17-829 and 2D17-1790

     (Hillsborough County)

James L. VanLandingham of Hogan Lovells US LLP, Miami, Florida,
Catherine E. Stetson of Hogan Lovells US LLP, Washington, District


                                - 18 -
of Columbia, and Steven F. Barley of Hogan Lovells US LLP,
Baltimore, Maryland,

     for Petitioners Laboratory Corporation of America and
     Laboratory Corporation of America Holdings

Jane Kreusler-Walsh, Rebecca Mercier Vargas, and Stephanie L.
Serafin of Kreusler-Walsh, Vargas & Serafin, P.A., West Palm
Beach, Florida, on behalf of Sheridan Radiology Services of Pinellas,
Inc. and Sheridan Healthcare, Inc; David S. Johnson and Scott W.
Anderson of Johnson Daboll Anderson, PLLC, Tampa, Florida, on
behalf of Sheridan Radiology Services of Pinellas, Inc; and Susan N.
Eisenberg and Jennifer T. Williams of Cozen O’Connor, Miami,
Florida, on behalf of Sheridan Healthcare, Inc,

     for Petitioners Sheridan Radiology Services of Pinellas, Inc.
     and Sheridan Healthcare, Inc.

Kristin A. Norse and Stuart C. Markman of Kynes, Markman &
Felman, P.A., Tampa, Florida; Bryan S. Gowdy of Creed & Gowdy,
P.A., Jacksonville, Florida; and Christa L. Collins of Collins Law PL,
Saint Petersburg, Florida,

     for Respondents

Paul Michael Anderson of Anderson & Hart, P.A., Tallahassee,
Florida,

     for Amici Curiae Workers’ Compensation Section of The
     Florida Bar and Florida Workers’ Advocates




                                - 19 -